Case: 20-50474     Document: 00516067614         Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-50474                     October 25, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   Ricky Danell Lockhart,

                                                           Plaintiff—Appellant,

                                       versus

   Republic Services, Incorporated; Republic Waste
   Services of Texas, Limited; Allied Waste Systems,
   Incorporated; Kenny Ramzinski; Ryan Whiteside; BFI
   Waste Services of Texas, L.P., doing business as Allied
   Waste Services of San Antonio, doing business as
   Republic Services of San Antonio,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-766


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Wiener, Circuit Judge:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50474        Document: 00516067614             Page: 2      Date Filed: 10/25/2021




                                         No. 20-50474


           Plaintiff-Appellant Ricky Danell Lockhart appeals the district court’s
   grant of summary judgment in favor of his former employer, Defendant-
   Appellee Republic Services, Inc. (“Republic”). Lockhart has raised no
   genuine issues of material fact with respect to either his claims of racial
   discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”)
   or overtime violations and retaliation under the Fair Labor Standards Act
   (“FLSA”), so we affirm.
                                    I. BACKGROUND
           Ricky Danell Lockhart, an African American man, worked for
   Republic as a roll-off driver before being fired in November 2017. In that job,
   he provided waste removal service to Republic’s customers in San Antonio,
   Texas. Republic’s drivers were paid on a piece-rate basis, also known as “can
   pay,” which was computed weekly by multiplying the individual driver’s
   personal “can rate” (determined by that driver’s experience and seniority)
   by each haul’s “can value” (based on the location of the can, its distance
   from the landfill, and the difficulty of the haul). 1 Can values were set by
   Republic and communicated to the drivers on a detailed spreadsheet. At the
   end of the day, each driver filled out a route sheet, recording the containers
   he had hauled that day and the values associated with each haul. Drivers also
   clocked in and out of work every day.
           In 2017, Republic General Manager Ryan Whiteside selected
   Lockhart to participate in the 2017 ROAD-EO, an annual event designed to
   showcase the company’s best drivers. At the ROAD-EO in Phoenix, Arizona,
   Lockhart complained to a Republic District Manager about his can pay. Back



           1
             Republic illustrates this payment system as follows: “For example, if Lockhart’s
   can rate was $15 and a particular haul was valued at three cans, Lockhart was paid $45 for
   that haul.”




                                               2
Case: 20-50474      Document: 00516067614          Page: 3   Date Filed: 10/25/2021




                                    No. 20-50474


   in San Antonio, Lockhart discussed his complaint with Whiteside. Lockhart
   believed that he and his colleagues were not being properly compensated for
   each haul they completed because the company classified some hauls as
   container “swaps,” rather than “dump and returns.” A swap occurs when a
   driver travels to a customer’s location with an empty container, exchanges
   the empty container for the full container, and takes the full container to the
   landfill. This trip involves two legs. A dump-and-return involves traveling to
   a customer’s location, picking up and transporting the full container to the
   landfill, and returning the empty container to the customer’s location. This
   trip involves three legs. Because a dump-and-return involves more travel, it
   is compensated at a higher rate. Although Republic predetermined how a
   particular can was to be treated, Lockhart believed that he could be more
   productive if he could decide whether to treat a given haul as a swap or a
   dump-and-return while he was still in the field.
          Shortly after returning from the ROAD-EO, Lockhart was involved in
   four separate disciplinary incidents. Republic uses a progressive discipline
   plan to address employee infractions: The first infraction elicits an oral
   warning; the second a written warning; the third a suspension; the fourth the
   termination of employment. Kenny Ramzinski, Lockhart’s supervisor, orally
   reprimanded Lockhart in April 2017 for recording the incorrect container pay
   on his route sheets. Lockhart next received a warning in June of that year for
   abuse of company equipment, charging him with causing more than $4,000
   in damage to his company-owned vehicle by pushing the truck’s “regen
   button” in excess of forty times. A few months later, Lockhart was suspended
   for (1) discussing his personal vehicle with an on-duty mechanic, (2) refusing
   to wear personal protective equipment as required, and (3) being
   insubordinate to Shop Manager Hilda Juarez. Finally, in November 2017,
   Lockhart was terminated after he entered a landfill through an exit gate, in
   violation of company policy.




                                          3
Case: 20-50474           Document: 00516067614             Page: 4       Date Filed: 10/25/2021




                                           No. 20-50474


           Lockhart filed a discrimination charge with the Equal Employment
   Opportunity Commission, received a Notice of Right to Sue, and filed this
   lawsuit against Republic, BFI Waste Services of Texas, LP, Republic Waste
   Services of Texas, LTD., Allied Waste Systems, Inc., Kenny Ramzinski, and
   Ryan Whiteside (collectively, “Defendants” or “Republic”). Lockhart
   alleged that he had been discriminated against on the basis of race, religion,
   and sex, and retaliated against in violation of Title VII and 42 U.S.C. § 1981.
   He also made claims for overtime violations and retaliation under the FLSA.
   Following the district court’s dismissal of Lockhart’s religion and sex
   discrimination claims, Defendants moved for summary judgment on all
   remaining claims. The court granted the motion and dismissed Lockhart’s
   case. He timely appealed.
                                    II. APPLICABLE LAW
           Summary judgment grants are reviewed de novo, “applying the same
   legal standards as the district court.” 2 The court of appeals must consider
   “[t]he evidence and inferences from the summary judgment record . . . in
   the light most favorable to the nonmovant.” 3 Summary judgment is
   appropriate only “if the movant shows that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.” 4
   “A fact is material if it ‘might affect the outcome of the suit,’” and “[a]




           2
           Petro Harvester Operating Co. v. Keith, 954 F.3d 686, 691 (5th Cir. 2020) (quoting
   Tradewinds Envtl. Restoration, Inc. v. St. Tammany Park, LLC, 578 F.3d 255, 258 (5th Cir.
   2009)).
           3
               Minter v. Great Am. Ins. Co. of New York, 423 F.3d 460, 465 (5th Cir. 2005).
           4
               Fed. R. Civ. P. 56(a).




                                                  4
Case: 20-50474           Document: 00516067614              Page: 5         Date Filed: 10/25/2021




                                            No. 20-50474


   factual dispute is genuine ‘if the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.’” 5
                                         III. ANALYSIS
           On appeal, Lockhart contends that the evidence creates genuine
   issues of material fact as to whether he was (1) fired because of his race; (2)
   paid overtime in compliance with the FLSA; and (3) retaliated against for
   complaining of Republic’s refusal to pay him in accordance with the FLSA.
                                            A. Title VII
           Title VII makes it unlawful for an employer to “discharge any
   individual, or otherwise to discriminate against any individual with respect to
   his compensation, terms, conditions, or privileges of employment, because
   of such individual’s race.” 6 When a claim relies on circumstantial evidence,
   the court applies the burden-shifting framework set forth in McDonnell
   Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). 7 Under that framework, the
   plaintiff must establish a prima facie case of discrimination. 8 If he does, the
   burden “shifts to the employer to articulate a legitimate, nondiscriminatory
   reason for its actions.” 9 If a legitimate explanation is offered by the employer,
   the plaintiff may nevertheless defeat summary judgment by establishing



           5
             Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (quoting Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248 (1986)).

           6
            42 U.S.C. § 2000e-2(a)(1). Because Title VII and § 1981 are “parallel causes of
   action” that “require the same proof to establish liability,” Harville v. City of Houston,
   Miss., 945 F.3d 870, 874 n.10 (5th Cir. 2019) (quotation marks omitted), this opinion
   discusses only Lockhart’s Title VII claim.
           7
               Lockhart concedes that this is not a direct evidence case.
           8
               McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
           9
               Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007).




                                                  5
Case: 20-50474          Document: 00516067614               Page: 6       Date Filed: 10/25/2021




                                           No. 20-50474


   either that (1) the proffered reason is pretextual or (2) “the employer's
   reason, while true, is not the only reason for its conduct, and another
   ‘motivating factor’ is the plaintiff’s protected characteristic.” 10
          We can decide this case on the basis of pretext, so we assume,
   arguendo, that Lockhart has established a prima facie case of racial
   discrimination. A plaintiff pursuing a racial discrimination claim under
   McDonnell Douglas typically must establish that he “(1) is a member of a
   protected group; (2) was qualified for the position at issue; (3) was discharged
   or suffered some adverse employment action by the employer; and (4) was
   replaced by someone outside his protected group or was treated less favorably
   than other similarly situated employees outside the protected group.” 11
          The vast majority of our cases concerning McDonnell Douglas in a
   racial discrimination context recite the elements in this fashion, but a handful
   of cases employ a broader formulation. For example in Autry v. Fort Bend
   Independent School District, we defined the fourth element as requiring proof
   that the employer “either gave the promotion to someone outside of that
   protected class or otherwise failed to promote the plaintiff because of his race.” 12
   Similarly, in Ebbs v. Folger Coffee Co., we required evidence that the plaintiff
   “was replaced by a person outside the protected class or . . . otherwise that his
   discharge was due to race.” 13 In light of this apparent confusion and the fact



          10
               Id. (quoting Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004)).
          11
               McCoy, 492 F.3d at 556.
          12
             704 F.3d 344, 347 (5th Cir. 2013) (emphasis added); see also Pratt v. City of
   Houston, Tex., 247 F.3d 601, 606 (5th Cir. 2001) (defining the fourth element in similar
   terms).
          13
              140 F.3d 1037, at *2 (5th Cir. 1998) (unpublished) (emphasis added); see also
   Nguyen v. Univ. of Tex. Sch. of Law, 542 F. App’x 320, 323 (5th Cir. 2013) (unpublished)
   (defining fourth element in similar terms).




                                                  6
Case: 20-50474         Document: 00516067614              Page: 7       Date Filed: 10/25/2021




                                          No. 20-50474


   that “[t]he McDonnell Douglas rule was intended to be a flexible one,” 14
   clarification of the proper legal standard for such claims might be necessary
   in short order. But because we can resolve this case on simpler grounds, we
   decline to do so today.
           Assuming that Lockhart has set forth a prima facie case, Republic
   satisfied its burden of providing a nondiscriminatory reason for Lockhart’s
   termination. It asserted that he was fired in compliance with the company’s
   progressive discipline policy after committing four disciplinary infractions in
   a twelve-month period.
           To rebut Republic’s explanation, Lockhart had to demonstrate that
   the proffered reason was pretextual by showing that the explanation for his
   termination was “false or unworthy of credence.” 15 Such evidence “must be
   enough to support a reasonable inference that the proffered reason is false; a
   mere shadow of doubt is insufficient.” 16 Evidence that a proffered
   explanation is false, coupled with a prima facie case, permits a jury to find
   that intentional discrimination occurred. It does not, however, compel such
   a conclusion in every case: There are cases in which, despite such evidence,
   “no rational factfinder could conclude that the action was discriminatory.” 17




           14
             Barnes v. Yellow Freight Sys., Inc., 778 F.2d 1096, 1100 (5th Cir. 1985); see also
   McDonnell Douglas, 411 U.S. at 802 n.13 (“The facts necessarily will vary in Title VII cases,
   and the specification above of the prima facie proof required from respondent is not
   necessarily applicable in every respect to differing factual situations.”).
           15
             Vaughn v. Woodforest Bank, 665 F.3d 632, 636 (5th Cir. 2011) (quotation marks
   omitted) (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)).
           16
             Bauer v. Albemarle Corp., 169 F.3d 962, 967 (5th Cir. 1999) (quoting EEOC v. La.
   Off. of Cmty. Servs., 47 F.3d 1438, 1443–44 (5th Cir. 1995)).
           17
             Price v. Fed. Exp. Corp., 283 F.3d 715, 720 (5th Cir. 2002) (quoting Reeves v.
   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)).




                                                7
Case: 20-50474         Document: 00516067614                Page: 8        Date Filed: 10/25/2021




                                            No. 20-50474


           Lockhart contends that (1) the “highly contested” nature of the
   events leading to his termination and (2) evidence of racial slurs used by
   Republic employees, including his supervisor, Ramzinski, demonstrate that
   Republic’s explanation for his termination was false. We disagree.
           The contested nature of Lockhart’s violations is insufficient to
   establish that his termination was pretextual. Lockhart disputes the
   underlying basis for three of the disciplinary violations he received. He
   stresses, for example, that (1) he never abused his truck’s regen button, (2) it
   was common practice for drivers to speak to mechanics about their personal
   vehicles, and (3) the exit gate to the landfill was not properly marked. But
   Title VII does not allow us to second guess an employer’s reasonable
   business decisions. 18 We have noted that “evidence that the employer’s
   investigation merely came to an incorrect conclusion does not establish a
   racial motivation behind an adverse employment decision. Management does
   not have to make proper decisions, only non-discriminatory ones.” 19
           There is no evidence that Ramzinski did not reasonably believe
   Lockhart had committed these infractions before he was disciplined.
   Ramzinski’s decision to discipline Lockhart was, in all three disputed
   instances, based on the reports of third parties. With respect to the
   equipment abuse incident, it is undisputed that a third-party mechanic
   reported that the regen button had been pushed over forty times and that
   Lockhart had driven that truck on all but five days in the eleven-week period
   preceding the mechanical issue. As to the incidents of insubordination


           18
             Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005) (citing
   Bienkowski v. Am. Airlines, Inc., 851 F.2d 1503, 1507–08 (5th Cir. 1988)).
           19
              Id.; see also Little v. Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991) (“We do not
   try in court the validity of good faith beliefs as to an employee’s competence. Motive is the
   issue.”).




                                                  8
Case: 20-50474         Document: 00516067614               Page: 9      Date Filed: 10/25/2021




                                          No. 20-50474


   reported by Juarez, “[i]n cases in which an employer [disciplines] an
   employee based on the complaint of another employee, the issue is not the
   truth or falsity of the allegation, but ‘whether the employer reasonably
   believed the employee’s allegation and acted on it in good faith.’” 20 The
   same is true of the gate incident. Although it is disputed whether Garza gave
   Lockhart permission to enter the landfill through the exit gate, Ramzinski
   reasonably believed that Lockhart had not received permission to do so and
   relied on Garza’s report of the infraction in disciplining Lockhart. The factual
   dispute regarding Lockhart’s job performance would thus not permit a
   reasonable fact finder to conclude that Republic’s proffered explanation is
   false or unworthy of credence.
           Evidence that Ramzinski used racial slurs to refer to Lockhart requires
   closer attention. Discriminatory remarks can constitute circumstantial
   evidence of pretext if they display discriminatory animus on the part of the
   person responsible for making the adverse employment decision or someone
   with influence over that person. 21
           Citing deposition testimony of former employee Juan Puga, Lockhart
   contends that Ramzinski used a Spanish-language racial slur to refer to
   Lockhart behind his back. 22 Puga testified that Ramzinski used the slur


           20
            Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379 (5th Cir. 2010) (quoting
   Waggoner v. City of Garland, 987 F.2d 1160, 1165 (5th Cir. 1993)).
           21
             See McMichael v. Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 457–
   58 (5th Cir. 2019) (citing Squyres v. Heico Cos., 782 F.3d 224, 236 (5th Cir. 2015)); Laxton,
   333 F.3d at 583 (applying this standard in a Title VII case); Spears v. Patterson UTI Drilling
   Co., 337 F. App’x 416, 420–21 (5th Cir. 2009) (unpublished) (same).
           22
              Lockhart also contends that Republic was a hostile work environment in which
   racial slurs were commonplace. However, he never raised a hostile work environment
   claim. Therefore, evidence that landfill employees often used racial slurs to refer to him
   and ordered him to dump his haul in dangerous areas of the landfill are irrelevant at this
   juncture.




                                                 9
Case: 20-50474          Document: 00516067614             Page: 10       Date Filed: 10/25/2021




                                           No. 20-50474


   “multiple times during the day,” and that “for him it was a joke. It was
   something cool.”
           As an initial matter, we disagree with Republic’s contention that
   Ramzinski’s use of the racial slur did not display racial animus simply because
   he used the term as a joke. The word Ramzinski allegedly used is the Spanish-
   language equivalent to the n-word, which the Ninth Circuit has described as
   “perhaps the most offensive and inflammatory racial slur in English,” 23 and
   “evoking a history of racial violence, brutality, and subordination.” 24
   Because of such words’ history, using them to refer to an individual or group,
   particularly in the employment context, typically will imply discriminatory
   animus on the part of the speaker, regardless of whether the speaker believes
   he uses such words in jest.
            Even though use of this slur is relevant to the pretext inquiry, it is
   nevertheless insufficient to create a genuine issue of fact about the veracity
   of Republic’s proffered explanation. Puga’s testimony about Ramzinski’s use
   of the slur is non-specific in time and context. Neither has Lockhart provided
   evidence that use of the word had any bearing on his termination, especially
   not in contrast to the ample evidence that Lockhart was terminated, pursuant
   to company policy, because he committed four disciplinary violations in a




           23
                Swinton v. Potomac Corp., 270 F.3d 794, 817 (9th Cir. 2001) (quotation omitted).
           24
              McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1116 (9th Cir. 2004); see also Rhines
   v. Salinas Constr. Techs., Ltd., 574 F. App’x 362, 364 n.2 (5th Cir. 2014) (unpublished)
   (recognizing that the slur is the Spanish equivalent of the n-word); Johnson v. PRIDE
   Indus., Inc., No. EP-18-CV-00044-FM, 2018 WL 6624691, at *4 (W.D. Tex. Dec. 18, 2018)
   (“‘Mayate’ is an extremely derisive and offensive term used to describe black people and
   has the same taboo status as the n-word.”).




                                                 10
Case: 20-50474          Document: 00516067614              Page: 11      Date Filed: 10/25/2021




                                            No. 20-50474


   twelve-month span. 25 Further, this remark is the only arguable evidence of
   pretext. As such, it is not probative of discriminatory intent under Palasota v.
   Haggar Clothing Co. 26 We conclude that, at best, this evidence creates only a
   “weak issue of fact,” insufficient to overcome the “uncontroverted
   independent evidence that no discrimination had occurred.” 27
           A Title VII plaintiff can also survive summary judgment with evidence
   that race was a motivating factor in the adverse employment decision. 28 It is
   unclear whether Lockhart intends to pursue this theory on appeal. He never
   argued mixed motives to the district court, and his appellate brief is devoid
   of any reference to this theory, save for a single cite to Bostock v. Clayton
   County, Georgia, 29 in support of the idea that the district court impermissibly
   required him to prove that race was “the sole or primary cause” of his
   termination. Typically, Lockhart’s failure to raise the issue in the district
   court would result in the waiver of this argument. 30 However, even if we
   entertained the argument on appeal, such a claim would fare no better than
   Lockhart’s pretext claim. The undisputed evidence indicates that Lockhart
   was terminated in accordance with Republic’s progressive disciplinary
   policy. Nothing in the record suggests that Lockhart’s infractions were
   reported more often or punished more severely than those of other


           25
              See Reed v. Neopost USA, Inc., 701 F.3d 434, 443 (5th Cir. 2012) (finding no issue
   of fact regarding hostile work environment when the allegedly discriminatory statements
   were presented with “little detail regarding their nature and context”).
           26
             342 F.3d 569, 577 (5th Cir. 2003) (“[S]o long as remarks are not the only
   evidence of pretext, they are probative of discriminatory intent.”); see also Bissett v. Beau
   Rivage Resorts Inc., 442 F. App’x 148, 154 (5th Cir. 2011).
           27
                Reeves, 530 U.S. at 148.
           28
                42 U.S.C. § 2000e-2(m); Alvarado, 492 F.3d at 611.
           29
                140 S. Ct. 1731, 1748 (2020).
           30
                See Nasti v. CIBA Specialty Chems. Corp., 492 F.3d 589, 595 (5th Cir. 2007).




                                                 11
Case: 20-50474          Document: 00516067614                Page: 12        Date Filed: 10/25/2021




                                             No. 20-50474


   employees. The record simply would not allow a reasonable jury to conclude
   that Lockhart’s race had anything to do with his termination.
                                               B. FLSA
           Lockhart contends that Republic violated the FLSA by failing to
   compensate him properly for overtime hours and by firing him in retaliation
   for making wage-related complaints. We disagree.
                                       i. Overtime Violations
           The FLSA obligates employers to pay non-exempt employees no less
   than one and a half times their “regular rate” of pay for all overtime hours
   worked, i.e., for all hours worked in excess of forty hours per week. 31 The
   “‘regular rate’ under the Act is a rate per hour,” so when an employee is
   paid on a basis other than hourly, the employee’s “compensation must be
   converted to an hourly rate” before overtime can be properly assessed. 32 The
   “regular rate” for a piece-rate employee like Lockhart “is computed by
   adding together total earnings for the workweek” and dividing that sum by
   “the number of hours worked in the week.” 33
           With respect to piece-rate workers, “[i]n determining the number of
   hours for which overtime compensation is due, all hours worked . . . in a
   particular workweek must be counted.” 34 Although it is unlawful for an
   employer to fail to count and pay an employee for nonproductive hours, such


           31
             29 U.S.C. § 207(a)(1); see also Hills v. Entergy Operations, Inc., 866 F.3d 610, 614
   (5th Cir. 2017) (quoting O’Brien v. Town of Agawam, 350 F.3d 279, 294 (1st Cir. 2003))
   (“Calculation of the correct ‘regular rate’ is the linchpin of the FLSA overtime
   requirement.”).
           32
                Hills, 866 F.3d at 614 n.13; id. at 614; see also 29 C.F.R. § 778.109.
           33
                29 C.F.R. § 778.111(a).
           34
                Id. § 778.315.




                                                    12
Case: 20-50474         Document: 00516067614       Page: 13    Date Filed: 10/25/2021




                                    No. 20-50474


   as time “spent in waiting . . . [or] time spent in travel on the employer’s
   behalf,” 35 “it is permissible for the parties to agree that the pay the
   employees will earn at piece rates is intended to compensate them for all
   hours worked, the productive as well as the nonproductive hours.” 36
          Lockhart contends that Republic violated overtime laws by
   mischaracterizing the can values associated with particular hauls, which had
   the effect of reducing his overall piece rate and the overtime rate based on it.
   He also claims that his “overtime premium was improperly diluted” by non-
   productive hours spent on the clock.
          As an initial matter, there is no record evidence that Republic
   miscalculated can values in the fashion Lockhart suggests. Contrary evidence
   is clear: Roll-off drivers were given a spreadsheet that indicated the value
   associated with each particular can haul and were instructed to record that
   predetermined value on their route sheets at the end of each day. Although
   Lockhart might believe that the values assigned to particular hauls
   undervalued his work or failed to properly consider the amount of time a
   particular haul took to complete, there is no evidence that Republic paid less
   for a particular can than it had promised.
          Whether Lockhart agreed that his piece rate was intended to
   compensate him for nonproductive time is a more nuanced question. FLSA
   regulations do not specify what is required for the existence of such an
   agreement, and there is little caselaw addressing the matter. However, a
   recently issued guidance letter from the Department of Labor (“DOL”) is
   instructive. In that letter, the DOL explained that it is lawful for an employer
   to use a piece rate system designed to cover both productive and


          35
               Id. § 778.318(a).
          36
               Id. § 778.318(c).




                                          13
Case: 20-50474             Document: 00516067614          Page: 14      Date Filed: 10/25/2021




                                           No. 20-50474


   nonproductive time, even without a “specific agreement . . . regarding
   the . . . method of computing the regular rate and overtime pay.” 37
   Analogizing to the FLSA’s fluctuating workweek provisions, the DOL
   explained that an agreement requires a “clear and mutual understanding”
   between the parties about the intended compensation, but that such
   understanding “may be inferred from the parties’ conduct.” 38 Further, the
   employees          need     not    “understand[]           the   precise   mathematical
   methodology . . . in how the regular rate is computed.” 39
          The DOL guidance letter relies heavily on Espenscheid v. DirectSat
   USA, LLC, 40 in which the court considered the existence of an agreement by
   reference to the FLSA’s fluctuating workweek provisions. It noted that when
   a fixed salary is intended to compensate an employee for all hours worked in
   a particular week, regardless of the actual number of hours worked, there
   must be a “clear mutual understanding” between the employer and the
   employee regarding what the weekly salary is meant to cover. 41 The court
   reasoned that the existence of an “agreement” with respect to piece rate
   employees mirrored the “clear mutual understanding” requirement, because
   “both [systems] insure [sic] that employees are made aware of methods of
   compensation that depart from the general rules of compensation under the
   FLSA.” 42 Although non-binding, the DOL’s approval of this position is



          37
               U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter (Nov. 30, 2020) at 1.
          38
           Id. at 2 (citing Espenscheid v. DirectSat USA, LLC, No. 09-CV-625-BBC, 2011
   WL 10069108, at *29 (W.D. Wis. Apr. 11, 2011)).
          39
               Id. at 3.
          40
               2011 WL 10069108.
          41
               Id. at *29 (quoting 29 C.F.R. § 778.114(a)).
          42
               Id.




                                                 14
Case: 20-50474       Document: 00516067614             Page: 15      Date Filed: 10/25/2021




                                        No. 20-50474


   persuasive, and we agree that evidence of a “clear mutual understanding”
   between employer and employee may be inferred from the parties’ conduct. 43
           The record demonstrates that (1) Republic’s piece rate system was in-
   tended to compensate roll-off drivers for both their productive and non-pro-
   ductive time, and (2) Lockhart agreed to be compensated in that fashion. It
   is undisputed that Lockhart and his fellow drivers’ piece rates were deter-
   mined by multiplying their personal can rate by each haul’s can value. For
   overtime, Republic calculated each driver’s hourly rate by dividing the total
   weekly earnings by the total hours that driver clocked in that week. All hours
   worked in excess of forty were compensated at one-and-one-half times that
   hourly rate. The daily route sheets did not require drivers to differentiate be-
   tween productive and nonproductive time, and there is no evidence that Re-
   public intended to compensate drivers differently for productive and non-
   productive activities, or communicated as much to its employees.
           The record also reflects that Lockhart agreed to being compensated in
   this manner. For one thing, he testified that, in accepting employment with
   Republic, he agreed to be paid “just on the can rate,” with “no other type of
   pay like hourly pay.” He also accepted payment in this fashion for many years
   before beginning to complain to his supervisors about his pay.
           More importantly, Lockhart’s complaints about the pay structure
   focused not on the productive versus nonproductive time issue, but on the
   value of each can haul. These are two entirely different grievances. He
   expressly complained about how specific hauls were classified as swaps rather
   than dumps-and-returns, believing he could be more productive if he were


           43
              See Samson v. Apollo Res., Inc., 242 F.3d 629, 636–37 (5th Cir. 2001) (“[T]he
   FLSA does not require that the ‘employer hold an employee’s hand and specifically tell
   him or her precisely how the payroll system works.’” (quoting Griffin v. Wake Cnty., 142
   F.3d 712, 717 (4th Cir. 1998))).




                                             15
Case: 20-50474          Document: 00516067614           Page: 16     Date Filed: 10/25/2021




                                         No. 20-50474


   allowed to determine how to treat a particular haul while in the field.
   Ramzinski and others explained the payment system to Lockhart on multiple
   occasions, clarifying why some hauls were coded as they were. And in fact,
   Lockhart testified that, after Republic modified the pay plan in 2017 to
   incorporate his suggestions, he was “real happy” with the adjustment, even
   though he continued to be paid in the exact same fashion as before (i.e., his
   piece rate covering both productive and nonproductive time).
          Neither is there evidence that Republic ever communicated to its
   drivers that they would be paid separately for nonproductive time or that
   Republic ever departed from this payment scheme. However, Lockhart also
   suggests that Serrano v. Republic Services, Inc. 44 demonstrates that there was
   no such agreement here. In Serrano, a group of industrial drivers sued
   Republic for overtime violations. Following a bench trial, the court concluded
   that the drivers had not agreed that their piece rate was meant to compensate
   them for both productive and nonproductive time, citing evidence that (1) no
   one had ever explained the system to the drivers; and (2) when they
   complained about not being paid for non-productive time, they were ignored
   or told that their supervisors would handle the matter. These responses, the
   Serrano court found, “implied a promise of additional compensation or at
   least a matter that was up for negotiation rather than a pay structure that was
   set and agreed to.” 45 Additionally, the Serrano court stressed that Republic’s
   own witnesses took a number of inconsistent positions about the way
   nonproductive time was compensated, including testifying that:
          (1) there is no non-production time in the waste hauling
          business; (2) the only non-production time is sick leave or
          annual leave; (3) Republic does not compensate for down time;

          44
               No. 2:14-CV-77, 2017 WL 2531918 (S.D. Tex. June 12, 2017).
          45
               Id. at *11.




                                              16
Case: 20-50474        Document: 00516067614               Page: 17   Date Filed: 10/25/2021




                                           No. 20-50474


         (4) non-production time is compensated by day rates that are
         applied for down time over four hours in a day or when
         production does not exceed the day rate; and (5) all non-
         production time is included in, and compensated by, the zone
         rates. 46
         This case is different. Here, Republic’s supervisors explained the
   payment structure to Lockhart on multiple occasions in response to his
   confusion, and there is no evidence that the company was ever inconsistent
   in the manner it explained or applied the payment plan.
          Finally, the only indication that Lockhart did not agree to this
   compensation scheme exists in the form of a self-serving declaration that he
   wrote after Republic moved for summary judgment. In that declaration,
   Lockhart asserted that he “never agreed that the can rate was supposed to
   reimburse [him] for both productive and non-productive time.” But nowhere
   in his pleadings did Lockhart make this claim, and his affidavit cannot
   controvert the ample evidence, cited above, indicating that he understood
   and agreed to this payment scheme. Furthermore, his declaration itself belies
   his apparent confusion about the payment scheme. In it, he states:
         [H]ow much I made in overtime was dependent on how much
         the cans I serviced were worth divided by how many hours I
         worked to service those cans. In other words, I was paid based
         on my productivity, not based solely on how many hours I
         worked. The more cans I picked up and/or the less time I took
         to pick them up, the more I made per hour, and therefore the
         more I made in overtime. But not all cans are created equal.
   Considering the foregoing, there is simply no evidence from which a
   reasonable jury could find that Lockhart did not agree to his piece rate
   covering productive and nonproductive time.


         46
              Id. at *10 (citations omitted).




                                                17
Case: 20-50474           Document: 00516067614               Page: 18      Date Filed: 10/25/2021




                                            No. 20-50474


                                           ii. Retaliation
           The FLSA makes it unlawful “to discharge or in any other manner
   discriminate against any employee because such employee has filed any
   complaint or instituted or caused to be instituted any proceeding under or
   related to this chapter.” 47 To establish a prima facie claim for such
   retaliation, a plaintiff must demonstrate that (1) he participated in an activity
   protected by the FLSA; (2) he suffered an adverse employment action; and
   (3) there exists a causal link between the activity and the adverse action. 48
           “[I]f [Lockhart] cannot prove that he was engaged in protected
   activity . . ., then he cannot make out a viable claim under the FLSA.” 49
   “[A]n informal, internal complaint may constitute protected activity,” 50 as
   may an oral complaint, 51 but “not all ‘abstract grumblings’ or vague
   expressions of discontent are actionable.” 52 To constitute protected activity,
   the informal complaint must “concern some violation of the law” 53 that puts
   the employer on “notice that [the] employee is making a complaint that could
   subject the employer to a later claim of retaliation.” 54




           47
                29 U.S.C. § 215(a)(3).
           48
                Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 624 (5th Cir. 2008).
           49
                Id.
           50
                Id. at 625.
           51
                Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011).
           52
             Hagan, 529 F.3d at 626 (quoting Hagan v. Echostar Satellite, L.L.C., No. H–05–
   1365, 2007 WL 543441, at *4 (S.D. Tex. Feb. 16, 2007)).
           53
             Id. (holding that the plaintiff had not engaged in protected activity because his
   informal complaint involved only the “possibility of field technicians receiving less overtime
   pay,” but “did not frame any of his objections in terms of . . . potential illegality”).
           54
                Kasten, 563 U.S. at 13.




                                                  18
Case: 20-50474         Document: 00516067614       Page: 19   Date Filed: 10/25/2021




                                    No. 20-50474


         Lockhart’s informal complaints are not protected by the FLSA. All of
   his complaints to management focused on the value of different can hauls,
   meaning that he was complaining about the amount of his compensation. In
   calling for allowing drivers to determine whether a haul should be treated as
   a swap or as a dump-and-return, Lockhart was advocating for increasing the
   value of his work. He was not suggesting that Republic’s manner of
   calculating the hauls was unlawful. True, a change in the value of a driver’s
   hourly rate would necessarily impact his overtime rate, but that does not
   mean that Lockhart’s complaints were reasonably understood as a challenge
   to the lawfulness of Republic’s compensation scheme. 55 Both Ramzinski and
   Whiteside testified that Lockhart never mentioned overtime pay, but focused
   his complaints only on specific can values, which he believed should have
   been higher. Because Lockhart did not engage in a protected activity under
   the FLSA, summary judgment rejecting this claim was appropriate.
                                IV. CONCLUSION
         Based on the foregoing, the judgment of the district court is
   AFFIRMED.




         55
              See id. at 14.




                                         19